DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on May 17, 2022 cancelled no claims. Claims 2, 6, 9, 13, 16, and 20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 2-22.

Double Patenting
The terminal disclaimer filed on May 17, 2022 has overcome the nonstatutory double patenting rejection.  Thus, the rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving a current location of the mobile network device; 
identifying, based on the current location received, a first merchant located proximal to the current location; 
identifying, based on the current location, a second merchant located proximal to the current location; 
determining, from a user profile of a user of the mobile network device, a first number of visits by the user to the first merchant and a second number of visits by the user to the second merchant; 
selecting, from an index, an advertisement of the first identified merchant based on a difference the second number of visits to the second merchant exceeding the first number of visits to the first merchant; and 
transmitting the first advertisement to an application for display in the application. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors in that claimed invention merely gathers data, analyzed the data to determine a result, selects tailored content based on the results, and transmits the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computer with a processor and a storage device with instructions, an application installed at the mobile device and a global positioning system executing on a mobile network device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer with a processor and a storage device with instructions, an application installed at the mobile device and a global positioning system executing on a mobile network device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer and general purpose computer application (as evidenced from paragraphs 15, 17-19, 28, 30, and 66 of the applicant’s specification which discloses that the computer, the processor, the storage device, the global positioning system, an application and the mobile network device are all just general purpose computers, computer components, or computer applications and Monteverde PGPUB 2010/0070334 paragraph 35 which discloses that mobile devices with GPS were well-known in at least September 2008 when the application was filed and at least March 2010 when the application was published and Eldering et al PGPUB: 2002/0111154 paragraphs 7-9 which discloses that handheld devices with GPS were becoming wide spread in at least February 2001 when the application was filed and August 2002 when the application was published); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from a global positioning system executing on a mobile network device, a current location of the mobile network device; and
transmitting the first advertisement to the application for display in the application executing on the mobile network device.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 3-8; 10-15 and 17-22 appear to merely further limit the abstract idea by adding an additional step of receiving and storing additional data which would be considered part of the abstract idea (Claims 3, 10, and 17); add an additional step regarding the generating of the advertisement which would be considered part of the abstract idea (Claims 4-6, 11-13 and 18-20); add an additional step with regard to determining additional results, storing the results, and further limiting the selecting step of the abstract idea which would all be considered part of the abstract idea (Claims 7, 14, and 21); adding additional steps which receiving data, store the data, and transmit data in response to the received data which would be considered part of the abstract idea (Claims 8, 15, and 22)  (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have not previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 2-22 are not patent eligible.


	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 4-5, 7, 9, 11-12, 14, 16, 18-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (PGPUB: 2002/0111154) in view of Otto et al. (PGPUB: 2009/0125380).

Claims 2, 9 and 16: Eldering discloses a computer-implemented method, a non-transitory computer-readable medium storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations, and a system comprising: 
a computer with a storage device; and a processor communicatively coupled to the storage device (Paragraph 48: a single entity may perform the tasks associated with multiple actors) performing the steps of: 
receiving, from a global positioning system (GPS) executing on a mobile network device, a current location of the mobile network device (Paragraphs 45, 49, and 71: the network operator monitors the location of the subscriber, the location of the subscriber can be determined by the wireless network or can be determined using the GPS system; data related to the subscriber's location (location data) is forwarded to a subscriber location database and the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media). 
Identifying, based on the current location received from the GPS, a first merchant located proximal to the current location of the mobile network device (Eldering - Paragraph 45: the location of the subscriber can be determined by wireless network or can be determined using the GPS system; the location profiler generates a profile of the location based on attributes associated with the location, and establishments (i.e., businesses, retail establishments) located within the location; Paragraph 50: the subscriber profiler extracts data from a location profile/attribute database; the location profile/attribute database consists of data related to locations and may include the type of businesses, stores, points of interests, etc.; Paragraph 53: the location data of interest to a service/content provider may be data associated with subscribers having a particular profile (i.e., like fast food), subscribers frequenting a certain location (i.e., drive within 1 mile of a mall at least once/week), subscribers traveling in the vicinity of a particular location (i.e., within 5 miles of the store), or some combination thereof); 
Identifying, based on the current location from the GPS, a second merchant located proximal to the current location of the mobile network device (Eldering - Paragraph 45: the location profiler generates a profile of the location based on attributes associated with the location, and establishments (i.e., businesses, retail establishments) located within the location; Paragraph 50: the subscriber profiler extracts data from a location profile/attribute database; the location profile/attribute database consists of data related to locations and may include the type of businesses, stores, points of interests, etc.; Paragraph 53: the location data of interest to a service/content provider may be data associated with subscribers having a particular profile (i.e., like fast food), subscribers frequenting a certain location (i.e., drive within 1 mile of a mall at least once/week), subscribers traveling in the vicinity of a particular location (i.e., within 5 miles of the store), or some combination thereof); 
determining, from a user profile of a user of the mobile network device, a first number of visits by the user to the first merchant and a second number of visits by the user to the second merchant (Eldering - Paragraph 46: the subscriber profiler receives data about where the subscriber is roaming and retrieves location profile data from the location profiler in order to generate a profile of the subscriber; Paragraph 55: data related to targeted subscribers may be aggregated in numerous forms including but not limited to a synopsis of the locations visited over a defined period of time, a count of the number of times (or a percentage of time) the subscriber visited a particular location, or a notification when the subscriber is within a certain proximity to a certain location; Paragraph 56: the subscriber profiler provides the service/content provider with all the data necessary (profile, predicted activity/route) to determine matching ads, services, or information);
 selecting, from an index, an advertisement of the first identified merchant based on the second number of visits to the second merchant exceeding the first number of visits to the first merchant; and
 Eldering discloses selecting, from an index, an advertisement of the first identified merchant or the second identified merchant based the proximity of the user to the first identified merchant and/or the second identified merchant and the frequency of visiting the category of the first identified merchant and/or the second identified merchant in at least paragraph 58, 61, and 68 (the service/content provider has access to a content database which may include data relative to ads, services and information relative to particular locations; the opportunity may be determined when the subscriber profile and current location matches an ad target profile including a location factor to ensure proximity requirements are met; an ad profile for McDonald's may specify a target profile having the following characteristics: a frequency of eating out in fast food restaurants superior or equal to 30% and a current location being within 2 miles radius from a McDonald restaurant ).
Eldering does not disclose selecting, from an index, an advertisement of the first identified merchant based on the second number of visits to the second merchant exceeding the first number of visits to the first merchant.
However, the analogous art of Otto discloses that it is well known to selecting, from an index, an advertisement of the first identified merchant based on the second number of visits to the second merchant exceeding the first number of visits to the first merchant in at least paragraph 171 where it discloses that as the customer approaches a competitive location for restaurant A and restaurant B, based on information regarding the user visiting the first restaurant B more often than the user visits restaurant A, that an offer reminder (advertisement) is sent for restaurant A.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eldering to select, from an index, an advertisement of the first identified merchant based on the second number of visits to the second merchant exceeding the first number of visits to the first merchant as disclosed by Otto.
The motivation for doing so is to encourage customers to switch brands (Otto: Paragraph 171).
transmitting the first advertisement to the application for display in the application executing on the mobile network device (Eldering - Paragraph 47: the service/content provider delivers advertisements (ads), information and/or services to the subscriber based on their actual location, their subscriber profile, and the location profile; Paragraph 71: ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media).  

Claims 4, 11 and 18: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display (i) a single product available from one of the first merchant or the second merchant or (ii) products from both of the first merchant and the second merchant. Eldering and Otto disclose the computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display in at least paragraph 40 of Eldering where an advertisement formatted for the local BMW dealer is sent.  Whether such an advertisement is formatted as a brand advertisement that advertises no specific product of the merchant, an advertisement for a single product of the merchant, or an advertisement for multiple product of the merchant is a matter of design choice that carries little if any patentable weight.  Nonetheless, the examiner notes that formatting advertisements such that a single product of the merchant is on the advertisement and formatting advertisements such that a multiple products of the merchant are on the advertisement is common knowledge in the field of advertising.  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to format the advertisements of Eldering and Otto such that the advertisement displays a single product available from one of the first merchant or the second merchant.  The rational for doing so is that there are a limited number of predictable ways for an advertisement to display product(s) and one such predictable way is to display a single product from the merchant. 

Claims 5, 12, and 19: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display a set of related products selected based on information stored in the user profile. Eldering and Otto disclose the computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement to display in at least paragraph 40 of Eldering where an advertisement formatted for the local BMW dealer is sent.  Whether such an advertisement is formatted as a brand advertisement that advertises no specific product of the merchant, an advertisement for a single product of the merchant, or an advertisement for multiple product of the merchant is a matter of design choice that carries little if any patentable weight.  Nonetheless, the examiner notes that formatting advertisements such that a single product of the merchant is on the advertisement and formatting advertisements such that a multiple products of the merchant are on the advertisement is common knowledge in the field of advertising.  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to format the advertisements of Eldering and Otto such that the advertisement displays a multiple products available from one of the first merchant or the second merchant, wherein the products are related because they are from the same merchant.  The rational for doing so is that there are a limited number of predictable ways for an advertisement to display product(s) and one such predictable way is to display a multiple products available from the merchant. 

Claims 7, 14, and 21: Eldering and Otto disclose the computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising:
determining a category of product associated with each identified merchant (Eldering - Paragraph 68: McDonald’s restaurant is fast food, since the system know that the user frequently visits fast food, the other fast food restaurants in this category that have been visited have been determined); and 
adding information regarding the category of product to the user profile (Eldering - Paragraph 53 and 68: this information has been added to the user profile), 
wherein the selecting step further comprises selecting the advertisement from available advertisements based on merchant identity information and the category of product in the user profile (Eldering - Paragraph 68: advertisement selected because of merchant identity (McDonald’s) and the user frequently visits merchants of the category (fast food).  

Claim 3, 6, 8, 10, 13, 15, 17, 20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (PGPUB: 2002/0111154) in view of Otto et al. (PGPUB: 2009/0125380) in further view of Grannan et al. (PGPUB: 2007/0244750).

Claims 3, 10, and 17: The computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising: receiving information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile.  
Eldering and Otto disclose the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16.
Eldering and Otto do not disclose receiving information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile.
However, the analogous art of Grannan discloses that it is well known to  receive information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile in at least paragraphs 67-70 and 97- 98.
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Eldering and Otto to include the additional steps of receive information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant; and adding information regarding the merchant associated with the advertisement with which the user interacted to the user profile as disclosed by Grannan.
The rationale for doing so is that it can be seen that each element claimed is taught by either Eldering, Otto or Grannan.  Receiving and storing additional information such as the information regarding an advertisement with which the user interacted via the mobile network device, the advertisement being associated with a merchant as disclosed by Grannan does not change nor effect the normal functions of selecting advertisements as taught by Eldering and Otto. The selecting and transmitting of advertisements would still be done in the same way.  Since the functionalities of the elements in Eldering and Otto and the functionalities of the elements in Grannan do not interfere with each other the results of the combination would be predictable.


Claims 6, 13, and 20: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising formatting the advertisement based on an application category of a mobile application installed at the mobile network device.  
Eldering and Otto disclose the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16.
Eldering and Otto do not disclose that formatting the advertisement is based on an application category of a mobile application installed at the network device.
However, the analogous art of Grannan discloses that it is well known to format the advertisement based on an application category of a mobile application installed at the mobile network device in at least paragraphs 49 and 62-65.
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Eldering and Otto to include the additional step formatting the advertisement based on an application category of a mobile application installed at the mobile network device as disclosed by Grannan.
The rationale for doing so is that it merely requires the use of known techniques to improve similar devices, methods, or products in the same way.  Eldering and Otto disclose the base method of providing an advertisement to a mobile device in that it is formatted for the mobile device using Wireless Application Protocol (Eldering Paragraph 15). Grannan disclose a comparable method where the advertisement is formatted based on the capabilities of an application operating on the mobile device.  One of ordinary skill in the art would have recognized that adapting the formatting as disclosed by Grannan to the base system of Eldering and Otto would result in the predictable result of ensuring that the application is able to display the advertisement properly.  

Claims 8, 15, and 22: The computer-implemented method of claim 2, and the non-transitory computer readable medium of claim 9, and the system of claim 16, further comprising: after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device.
Eldering and Otto disclose the computer-implemented method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16.
Eldering and Otto do not disclose after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device.
However, the analogous art of Grannan discloses that it is well known to, after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device in at least paragraphs 98-106 and 66.
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Eldering and Otto to include the additional steps of after transmitting the selected advertisement to the application: receiving a request for additional information, the request being generated in response to an interaction with the advertisement at the mobile network device; updating the index based on the interaction with the advertisement; providing, to the mobile network device, the additional information responsive to the request; and changing an account of the user based on one or more actions performed by the user at the mobile network device as disclosed by Grannan.
The rationale for doing so is that it is one of a limited number of predictable ways to ensure that all relevant revenue for presenting advertiser information to the user is received.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
The applicant’s arguments are based on the previously cited prior arts of Eldering, Agarwal and Tajima not teaching the newly proposed amendment of “selecting, from an index, an advertisement of the first identified merchant based on the second number of visits to the second merchant exceeding the first number of visits to the first merchant”.  The examiner agrees that neither Eldering, Agarwal or Tajima either alone or in combination discloses this limitation.  However, as cited in the rejection above, the newly cited reference of Otto discloses selecting, from an index, an advertisement of the first identified merchant based on the second number of visits to the second merchant exceeding the first number of visits to the first merchant.  Thus, the argument is moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winters (PGPUB: 2011/0231225) discloses a method for determining targeted advertisements based on customer spending frequency and redemption frequency, including the spending frequency at specific merchant locations.
Busch (PGPUB: 2012/0290383) discloses a method of location-based advertising wherein advertisements are selected based on the user’s current location and the location of proximate merchants.
Agarwal (PGPUB: 2012/0245990) discloses a method of location-based advertising where both the current location of the user, as obtained from an application executing on the user’s device, and the current location of nearby merchants within geofenced area around the user’s current location are used to select and provide advertisements to the user’s mobile device
Tajima et al. (PGPUB: 2009/0105934) discloses a method of location-based advertisements based on the current location of the user and merchants in proximity to this location, wherein the advertisements selected for delivery to the user are filtered to include the only those merchants that have the highest number of visits.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621